Detailed Office Action
Status of Application, Amendments and/or Claims
1a. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The replacement drawings filed on 24 January 2020 are acceptable.  
Election/Restrictions:
1c.	Applicants’ election without traverse of Group I, (claims 33-37 and 49-53), filed on 21 September 2021 is acknowledged.  
1d.	Claims 38-45, 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2021.

Claim Status:
1e.	Claims 33-45 and 47-53 are pending, of which claims 33-37, 49-53 are drawn to the elected invention and are under consideration. Claims 38-45 and 47-48 are withdrawn. 

Information Disclosure Statement:

2.	The information disclosure statements, (IDS) filed on 06/11/2020; 08/14/2020; 08/03/2021; 08/25/2021; 09/21/2021; 10/20/21 have all been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits.
Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 50, 51, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
3a.	Claims 50 and 53 recites “the leader peptide of SEQ ID NO:2 or 4”.  Thus, it appears that “SEQ ID NO: 2 or 4” is the leader peptide.  However, since SEQ ID NO:2 or 4 is actually the full sequence of the first or second soluble protein, it is not clear what leader peptide the claims are referring to.  The rejection could be overcome by amending claim 50 or 53 to reference the specific amino acid positions in SEQ ID NO: 2 or 4 that refer to the leader peptide (i.e., lacks the leader peptide of amino acids 1-XXX of SEQ ID NO: 2).
Claim 51 is also rejected under 35 U.S.C. 112, [b], is so far as it depends from claim 50 for the limitations set forth above.

Claim Rejections - 35 U.S.C. § 112 [d]:

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 36-37, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 36-37 recite that first or second soluble protein comprise specific sequences, such SEQ ID NO:2/4; 6/8 etc.  However, the sequences recited in claims 36 and 37 do not comprise the protein sequences of SEQ ID NO: 14 or 16, as required by claim 33.  Thus, claims 36-37 fail to include all the limitations of claim 33, from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5a.	Claims 33-37, 49, 52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, of U.S. Application 17/163,239, now allowed, (same inventors). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping embodiments- a soluble fusion protein comprising at least two soluble fusion proteins.

Meanwhile, claims of the ‘239 recite an isolated soluble fusion protein complex comprising at least two soluble proteins, wherein a first soluble protein comprises an interleukin-15 (IL-15) polypeptide domain and a second soluble protein comprises a soluble IL-15 receptor alpha sushi-binding domain (IL15RaSu) fused to an immunoglobulin Fc domain, wherein one of the first or second soluble protein further comprises a binding domain substantially identical to SEQ ID NO:2 or SEQ ID NO:6, and wherein the IL-15 domain of the first soluble protein binds to the IL-15RaSu domain of the second soluble protein to form a soluble fusion protein complex. 
Therefore, both the instant claims and the claims of the ‘239 are directed to a soluble fusion protein complex with the same elements: two soluble fusion proteins, where the first and the second fusion protein comprises a specific sequence; wherein both of the first and second fusion proteins further comprise an immunoglobulin Fc domain, wherein the IL-15 domain of the first fusion protein binds to the soluble IL-15Rα domain of the second fusion protein to form a soluble fusion protein complex. Moreover, the instant amino acid sequences of SEQ ID NOs:2, 6, 14, 16 share 100% sequence 

5b.	Claims 49, 52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 9, 10, 14-16, 65-72 of U.S. Application 16/365,587, now allowed, (three common inventors). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping embodiments- a soluble fusion protein comprising at least two soluble fusion proteins.
(i)         Claim 49 of the instant application is directed to an isolated soluble fusion protein complex comprising at least: a first soluble protein having at least 85% sequence identity to SEQ ID NO: 2; and a second soluble protein comprising an interleukin-15 (IL-15) receptor alpha sushi-binding domain (IL-15RαSu) fused to an immunoglobulin Fc domain, wherein the first soluble protein is bound to the second soluble protein to form a soluble fusion protein complex.  Meanwhile, claim 1 of the ‘587 application recites an isolated soluble fusion protein complex comprising at least a first soluble protein and a second soluble protein; wherein the first soluble protein has at least 85% sequence identity to SEQ ID NO:2, wherein the second soluble protein has at least 85% sequence identity to SEQ ID NO:4, and wherein an IL-15 domain of the first soluble protein binds to an IL-15RαSu domain of the second soluble protein to form the soluble fusion protein complex.  
The amino acid sequence of SEQ ID NO: 2 of the instant application is 100% identical to the amino acid sequence of SEQ ID NO: 4 of the ‘587 application.  Furthermore, the amino acid sequence of SEQ ID NO: 2 recited in claim 1 of the ‘587 application is a soluble protein comprising the amino acid sequence of TGFβRII/IL-15RαSu/Fc (and a signal peptide) (see page 75 of the ‘587 specification).  Since claim 49 of the instant application broadly recites a second soluble protein comprising an interleukin-15 (IL-15) receptor alpha sushi-binding domain (IL-15RαSu) fused to an immunoglobulin Fc domain, the amino acid sequence of SEQ ID NO: 2 of the ‘587 application meets this limitation.  The amino acid sequence of SEQ ID NO: 2 of claim 1 of the ‘587 application is a species that anticipates the genus of second soluble protein of instant claim 49.
(ii)        Claim 52 of the instant application is directed to an isolated soluble fusion protein complex comprising at least: a first soluble protein comprising an interleukin-15 (IL-15) polypeptide domain; and a second soluble protein having at least 85% sequence identity to SEQ ID NO:4, wherein the first soluble protein is bound to the second soluble protein to form a soluble fusion protein complex.  Meanwhile, claim 10 of the ‘587 application recites an isolated soluble fusion protein complex comprising at least a first soluble protein and a second soluble protein, wherein the first soluble protein has at least 85% sequence identity to SEQ ID NO: 6, wherein the second soluble protein has at least 85% sequence identity to SEQ ID NO: 8; and wherein an IL-15 domain of the first fusion protein binds to an IL-15RαSu domain of the second fusion protein to form the soluble fusion protein complex. 
The amino acid sequence of SEQ ID NO: 4 of the instant application is 100% identical to the amino acid sequence of SEQ ID NO: 6 of the ‘587 application.  Furthermore, the amino acid sequence of SEQ ID NO: 8 recited in claim 10 of the ‘587 application is a soluble protein comprising the amino acid sequence of TGFβRII/IL-15N72D (and a signal peptide) (see page 81 of the ‘587 specification).  Since claim 52 of the instant application broadly recites a first soluble protein comprising an IL-15 polypeptide domain, the amino acid sequence of SEQ ID NO: 8 of the ‘587 application meets this limitation.  The amino acid sequence of SEQ ID NO: 8 of claim 10 of the ‘587 application is a species that anticipates the genus of first soluble protein of instant claim 52.


Conclusion:
6.	No claim is allowed. 


Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        19 October 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647